          Case 1:20-cv-02355-GHW Document 5 Filed 04/21/20 Page 1 of 6


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC #:
 MARSHAGAY RODRIQUES,                                            DATE FILED: 4/21/2020

                                   Plaintiff,

                       -against-                                   1:20-CV-2355-GHW

                                                                  ORDER OF SERVICE
 MEMORIAL SLOAN KETTERING CANCER
 CENTER,

                                   Defendant.

GREGORY H. WOODS, United States District Judge:

       Plaintiff Marshagay Rodriques, who appears pro se, asserts claims under Title VII of the

Civil Rights Act of 1964 and the New York State and City Human Rights Laws. She sues her

former employer, the Memorial Sloan Kettering Cancer Center (“MSK”), and asserts that it

discriminated against her because of her national origin. The Court can construe the complaint as

also asserting claims under 42 U.S.C. § 1981. Plaintiff seeks damages and reinstatement. By

order dated April 15, 2020, the Court granted Plaintiff’s request to proceed without prepayment

of fees, that is, in forma pauperis (“IFP”). The Court directs service on MSK.

       Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on

the Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that a summons and the complaint be served within

90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served a

summons and the complaint on MSK until the Court reviewed the complaint and ordered that a

summons be issued for MSK. The Court therefore extends the time to serve MSK until 90 days
          Case 1:20-cv-02355-GHW Document 5 Filed 04/21/20 Page 2 of 6



after the date that a summons is issued for MSK. If the complaint is not served on MSK within

that time, Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682

F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension

of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (summary

order) (“As long as the [plaintiff proceeding IFP] provides the information necessary to identify

the defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an

extension of time within the meaning of Rule 4(m).”).

       To allow Plaintiff to effect service on MSK through the U.S. Marshals Service, the Clerk

of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(“USM-285 form”) for MSK. The Clerk of Court is further instructed to issue a summons for

MSK, and deliver to the Marshals Service all of the paperwork necessary for the Marshals

Service to effect service on MSK.

                                          CONCLUSION

       In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also

are encouraged to consent to receive all Court documents electronically. A consent to electronic

service form is attached to this order and is available on the Court’s website. Pro se parties who

are unable to use email may submit documents by regular mail or in person at the drop box

located at the U.S. Courthouses in Manhattan (500 Pearl Street) and White Plains (300

Quarropas Street). For more information, including instructions about this new email service for

pro se parties, please visit the Court’s website at nysd.uscourts.gov.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

                                                  2
          Case 1:20-cv-02355-GHW Document 5 Filed 04/21/20 Page 3 of 6



Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.

       The Court also directs the Clerk of Court to issue a summons for MSK, complete a USM-

285 form with the service address for MSK, and deliver all documents necessary to effect service

on MSK to the U.S. Marshals Service.

SO ORDERED.

 Dated:   April 20, 2020


                                                           GREGORY H. WOODS
                                                          United States District Judge




                                                 3
  Case 1:20-cv-02355-GHW Document 5 Filed 04/21/20 Page 4 of 6



                 DEFENDANT AND SERVICE ADDRESS

Memorial Sloan Kettering Cancer Center
HR Legal & Regulatory Affairs
633 Third Avenue, 5th Floor
New York, New York 10017




                                     4
Case 1:20-cv-02355-GHW Document 5 Filed 04/21/20 Page 5 of 6


     United States District Court
     Southern District of New York
Case 1:20-cv-02355-GHW Document 5 Filed 04/21/20 Page 6 of 6


     United States District Court
     Southern District of New York
